DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/12/2019 has been considered by the examiner.
Drawings
The drawings received on 9/12/2019 have been accepted by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being obvious over OKADA et al. [US 2020/0192601] in view of Yan et al. [US 2018/0032266].
The applied reference, OKADA et al., has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Claim 1, OKADA et al. discloses a storage system [Fig. 1] comprising: a plurality of controllers [Fig. 1, switches 600 wherein the switches control access to the drives 700 within drives box 500, par. 0027-0029], each including an arithmetic unit [processors 321 and 421], a memory which is connected to the arithmetic unit [331 and 431] and in which a cache area is set [D131 and D231], and an interface connected to the arithmetic unit [311 and 411]; and a plurality of storage drives [700], wherein a first cache area and a second cache area are set in the memory [cache areas D131 and D231], the first cache area is permitted to be written data by the plurality of storage drives [par. 0058-0060].  OKADA et al. does not specifically teach but Yan et al. discloses the first cache area is permitted to be written data by the plurality of storage drives, and the second cache area is not permitted to be written data by the plurality of storage drives, and in a case where the plurality of controllers duplicates data stored in the cache area into a cache area of another controller for redundancy, the plurality of controllers causes the data to be redundant in a second cache area of the other controller in a case where the data is stored in the first cache area, and causes the data to be redundant in a first cache area of the other controller in a case where the data is stored in the second cache area [par. 0054].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of 
Claim 2, OKADA et al. in view of Yan et al. discloses the storage system according to claim 1, wherein in a case where the plurality of controllers receives a read request for transmitting read data stored in the storage drives, the plurality of controllers instructs the storage drive to write the read data into the writable cache area of the memory by the cache- area write-enable state attribute, and transmits the data written in the cache area by the storage drive to a request source of the read request [par. 0062-0063].
Claim 3, OKADA et al. in view of Yan et al. discloses the storage system according to claim 1, wherein the plurality of controllers includes a first controller and a second controller, in a case where the first controller receives a write request, the first controller determines the cache area in which write data is to be written, based on free spaces of the first cache area and the second cache area, writes the write data into the determined cache area [par. 0006-0009 of Yan et al. and par. 0060-002 of OKADA et al.], and transmits the write data to the second controller along with information of the determined cache area, and in a case where the second controller receives the write data, the second controller writes the write data into the cache area having the cache-area write-enable state attribute different from the cache-area write-enable state attribute of the cache area in which the write data has been written by the first controller [par. 0054 of Yan et al.] 
Claim 4, OKADA et al. in view of Yan et al. discloses the storage system according to claim 1, wherein the plurality of controllers sets the first cache area and the 
Claim 5, OKADA et al. in view of Yan et al. discloses the storage system according to claim 4, wherein the plurality of controllers generates information for managing a correspondence relation between the storage drive and addresses of the first cache area and the second cache area [management handled by the storage system manager 104, par. 0054 of Yan et al.; par. 0039].
Claims 6-10 are rejected using the same rationale as Claims 1-5.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIDYS ROJAS/Primary Examiner, Art Unit 2133